DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 6/11/2021, with respect to objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
The objection to now-cancelled claim 2 is rendered moot and has been withdrawn.
First, Applicant's arguments regarding the rejection of claim 19 under 112(a) have been fully considered but they are not persuasive. 
As stated in pages 8-12, the recited control device has invoked interpretation under 112(f).  Subsequently, the Examiner is required to find the corresponding structure in the specification.  As stated in page 12, “it appears that the specification is stating that the programming system as an alternative to the control device, as opposed to defining the control device” (emphasis original) with a structure.  Given the fact pattern presented, a rejection of claim 19 under 112(b) not meet the bar of providing sufficient structure.
Second, Applicant's arguments regarding rejection of claims under 101 have been fully considered but they are not persuasive.
Applicant argues that the recited steps being performed by a control device of a processing machine makes the claimed matter as patent eligible.  However, the mere recitation of a generic computer (i.e., control device) does not make the claimed matter as patent eligible.
Third, Applicant's arguments regarding the Takada reference have been fully considered but they are not persuasive. 
Applicant “respectfully requests that the next Office Action identify, with specificity, the express disclosure of Takada (or elsewhere) that is relied upon for at least the feature of determining one or more possible tilting edge”.  As stated in pages 36-37 of the previous Office Action, the tilting of the workpiece portion is optional and not required to be performed.  Furthermore, as the claims do not require tilting edges or for the workpiece portion to tilt, the claims also do not require “tilting moments that act on the workpiece portion”. 
Weiss reference have been fully considered but they are not persuasive. 
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Weiss teaches “the working gas jet caused by the gas pressure force on the workpiece part 10, which causes a tilting moment about the center of gravity SP and free cutting point FP support element 11” (page 15).  As Weiss teaches how the inclusion of a gas pressure force influences the tilting moment about the center of gravity, the Examiner maintains that the combination of Takada with Weiss would land at the invention of claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control device in claims 1 and 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 
Specifically, the claim limitation uses a term (i.e., device) used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  Further, the generic placeholder is modified by functional language (i.e., determining one or more possible tilting edges about which the workpiece portion could tilt).  Moreover, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A review of the instant application provided the following details:  “the control device 15 or with an external programming system, that is to say, with a programming software item which runs on a separate computer and which produces as a result a sequence program for processing the workpiece 2” (emphasis added) (paragraph [0039] of the published specification).  In other words, it appears that the specification is stating that the programming system as an alternative to the control device, as opposed to defining the control device as the programming system.  The remainder of the specification is silent in regards to the structure that corresponds with the recited control device.
Claims 19 and 20 recite substantially similar limitations and are similarly interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As discussed above, the specification states an external and separate computer can perform the functions of the control device, as opposed as defining 
Claim 19 recites substantially similar limitations and is rejected for substantially similar reasons as claim 1.
Claims 3-17 and 20 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire external and separate computer can perform the functions of the control device, as opposed as defining the control device as a computer.  The remainder of the specification is silent in regards to what structure could correspond to the recited control device.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 19 recites substantially similar limitations and is rejected for substantially similar reasons as claim 1.

Regarding claim 5, the limitation that recites “a weight force of the workpiece portion” is unclear.  Specifically, it is unclear if this element is referring to the previously introduced “a weight force of the workpiece portion” or a different weight force.

Claim 9 recites the limitation "the force of the cutting gas that strikes the workpiece" is unclear.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear if this element is referring to the previously introduced “a process force of a fluid acting on the workpiece portion” or a different force.
Claims 3-4, 6-7, 10-17, and 20 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
The claims recites "determining, by a control device of a processing machine, one or more possible tilting edges about which the workpiece portion could tilt; determining, by the control device and for at least one possible tilting by the control device and using the determined tilting moments, whether the workpiece portion would tilt about at least one possible tilting edge; wherein the workpiece portion comprises a portion cut free from a workpiece during a separating processing operation by the processing machine; wherein determining the tilting moments comprises determining at least a first tilting moment that acts on the workpiece portion as a result of a weight force of the workpiece portion, and determining at least a second tilting moment that acts on the workpiece portion as a result of a process force of a fluid acting on the workpiece portion at a free-cutting position".
Under its broadest reasonable interpretation, claim 1 is directed to a method for predicting a tilt of a workpiece portion that rests on one or more supports.  Thus, claim 1 falls within a statutory category (Step 1).
Second, an evaluation is made as to whether the claim recites a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon) (Step 2A-Prong 1). 
The limitation of “determining, by a control device of a processing machine, one or more possible tilting edges about which the workpiece portion could tilt”, under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., a mental step) but for the recitation of a generic computer 
Similarly, the limitation of “determining, by the control device and for at least one possible tilting edge, tilting moments that act on the workpiece portion” under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., a mental step) but for the recitation of a generic computer component. That is, other than reciting “by a control device”, nothing in the claim element precludes the step from practically being performed in the mind.  But for the “by a control device” language, the claim encompasses the user manually determining one possible tilting edge about which the workpiece portion could tilt.  The Examiner takes the position that a person of ordinary skill in the art mentally performs the limitation when, for example, using a sawhorse to cut a piece of 
Similarly, the limitation of “predicting, by the control device and using the determined tilting moments, whether the workpiece portion would tilt about a tilting edge” under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., a mental step) but for the recitation of a generic computer component. That is, other than reciting “by a control device”, nothing in the claim element precludes the step from practically being performed in the mind.  But for the “by a control device” language, the claim encompasses the user manually determining one possible tilting edge about which the workpiece portion could tilt.  The Examiner takes the position that a person of ordinary skill in the art mentally performs the limitation when, for example, using a sawhorse to cut a piece of lumber. Further, the Examiner takes the position that a person of ordinary skill in the art could mentally determine a possible tilting edge (edge of the sawhorse) about which the workpiece portion (lumber) could tilt.  Thus, the claim recites a mental process.
Similarly, the limitation of “wherein the workpiece portion comprises a portion cut free from a workpiece during a separating processing operation by the i.e., a mental step) but for the recitation of a generic computer component. That is, other than reciting “by the processing machine”, nothing in the claim element precludes the step from practically being performed in the mind.  But for the “by the processing machine” language, the claim encompasses the user manually determining one possible tilting edge about which the workpiece portion could tilt.  The Examiner takes the position that a person of ordinary skill in the art mentally performs the limitation when, for example, using a sawhorse to cut a piece of lumber. Further, the Examiner takes the position that, under its broadest reasonable interpretation, the processing machine is only performing the separation process and could reasonably be interpreted as a hand-operated saw. Therefore, the claim encompasses the user manually performing the separation process, and does not take the claim limitation out of the mental processes grouping.  Accordingly, the claim recites an abstract idea.
Similarly, the limitation of “wherein determining the tilting moments comprises determining at least a first tilting moment that acts on the workpiece portion as a result of a weight force of the workpiece portion, and determining at least a second tilting moment that acts on the workpiece portion as a result of a process force of a fluid acting on the workpiece portion at a free-cutting position” i.e., a mental step).  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Referring to the previous lumber example, the Examiner takes the position that a person of ordinary skill in the art could mentally determine the first and second tilting moments (center of gravity) of the workpiece portion (lumber).  
Third, an evaluation is made whether the judicial exception is integrated into a practical application (Step 2A-Prong 2).
The claim recites a control device that is used to perform the determining and predicting steps.  The control device is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data (determining a possible tilting edge about which the workpiece portion could tilt; determining a possible tilting edge, tilting moments that act on the workpiece portion; and predicting the determined tilting moments, whether the workpiece portion would tilt about at least one possible tilting edge)).  The combination of the claim elements are no more than mere instructions to apply the exception using a generic computer component (i.e., the control device).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
i.e., inventive concept) to the abstract idea. (Step 2B).
As noted previously, the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies in Step 2B and a mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept.
Claim 18 recites substantially similar limitations and is rejected for substantially similar reasons as claim 1.
Claims 3-17 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20100193479 (hereinafter Takada) in view of WIPO Publication No. WO2016020411A1 (hereinafter Weiss).
Takada discloses a method of predicting a tilt of a workpiece portion that rests on one or more supports (“the tilt judging unit 15 judges whether the position of the gravity center of the product is within the support area (Step S150).  If the position of the gravity center is outside the support area, the tilt judging unit 15 judges that the product after processing tilts”, paragraph [0082] and Fig. 4, reproduced below, Takada).

    PNG
    media_image1.png
    522
    349
    media_image1.png
    Greyscale

Further, Takada discloses determining, by a control device (control unit 19, Fig. 1, Takada) of a processing machine (laser processing apparatus 1, Fig. 1, Takada), one or more possible tilting edges (“when the product B1 separated from the work is supported only by one work support [A2], the product B1 drops Takada) about which the workpiece portion could tilt (product B1, paragraph [0062] and Fig. 3, Takada); determining, by a control device (control unit 19, Fig. 1, Takada) and for at least one possible tilting edge, tilting moments (gravity center) that act on the workpiece portion (“tilt judging unit 15 in the present embodiment calculates, for example, a position (a position with respect to the support base 2) of the gravity center of a product after processing”, paragraph [0063], Takada); predicting, by a control device (control unit 19, Fig. 1, Takada) and using the determined tilting moments, that the workpiece portion would tilt about at least one possible tilting edge (“the tilt judging unit 15 judges whether each product after processing tilts based on whether the calculated position of the gravity center is within the support area”, paragraph [0063], Takada); and wherein the workpiece portion comprises a portion cut free (product B1, Fig. 3, Takada) from a remaining workpiece (work 31, Fig. 3, Takada) during a separating processing operation (a workpiece is separated from the work, paragraph [0055], Takada) by the processing machine (laser processing machine 1, paragraph [0027] and Fig. 1, Takada).

    PNG
    media_image2.png
    196
    369
    media_image2.png
    Greyscale

MPEP 2111 states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include stem that are not required to be performed because the condition(s) precedent are not met” (emphasis added).  As discussed previously, the Examiner takes the position that the tilting of the workpiece portion is optional and not required to be performed.  Consequently, the Examiner asserts that the broadest reasonable interpretation of the recited “one or more possible tilting edges about which the workpiece portion could tilt” includes “a supporting edge about which the workpiece portion does not tilt”.  For example, Fig. 3 from Takada discloses a fully supported workpiece portion (product B3) with several supporting edges (edges associated with supports A4-A5) about which the workpiece portion does not tilt.  Furthermore, as the claims do not require tilting edges or for the workpiece portion to tilt, the claims also do not require “tilting moments that act on the workpiece portion”.
Takada discloses wherein determining the tilting moments (“the tilt judging unit 15 judges whether each product after processing tilts based on whether the calculated position of the gravity center is within the support area”, paragraph [0063], Takada) comprises determining at least a first tilting moment that acts on the workpiece portion (gravity center that is outside of the support area) as a result of a weight force of the workpiece portion (Examiner asserts that a center of gravity would inherently be a result of a weight force of the workpiece portion) at a free-cutting position (position of product B1, Fig. 3, Takada).
Moreover, Takada discloses “whether a product tilts is judged based on the position of the gravity center of the product and the position of a support area; however, it is possible to judge whether a product tilts by other methods” (paragraph [0112], Takada).
However, Takada does not explicitly disclose determining at least a second tilting moment that acts on the workpiece portion as a result of a process force of a fluid acting on the workpiece portion.
Weiss is directed toward a laser cutting method.  Weiss teaches determining a second tilting moment (interaction of the positive pressure zone A and the negative pressure zone B, pages 15-16 and snippet of Fig. 5, produced below, Weiss) that acts on the workpiece portion as a result of a process force of a fluid Weiss) acting on the workpiece portion.
Furthermore, Weiss teaches “the working gas jet caused by the gas pressure force on the workpiece part 10, which causes a tilting moment about the center of gravity SP and free cutting point FP support element 11” (page 15).  

    PNG
    media_image3.png
    334
    552
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Weiss to include determining at least a second tilting moment that acts on the workpiece portion as a result of a process force of a fluid acting on the workpiece portion.  One skilled in the art would have been motivated to combine the references because “the working gas jet 21 serves to drive the melt out of the kerf”, which would result in a cleaner cut.  See Weiss, page 13.  Additionally, one skilled in the art would have been motivated to Weiss, page 3.
Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  Additionally, Takada discloses wherein the workpiece portion (product B1, Fig. 3, reproduced below, Takada) rests only on one support (support A2, Fig. 3, Takada), and wherein determining one or more possible tilting edges comprises determining that an intersection line of the workpiece portion with a support edge (it is clear from Fig. 3 that the edge of support A2 corresponds to a tilting edge) is at least one possible tilting edge (“the tilt judging unit 15 extracts a position of each support point of work supports supporting a product”, paragraph [0063], Takada).

    PNG
    media_image4.png
    204
    350
    media_image4.png
    Greyscale

Regarding claim 4, the cited prior art references teach all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above. Additionally, Takada discloses masking (Examiner asserts that Takada discloses Takada) that are arranged between supports (supports A1-A4, Fig. 3, Takada); and determining a convex hull (product portion C2, paragraphs [0113]-[0114] and Fig. 15, reproduced below, Takada) of a remaining workpiece portion (work 31), and wherein determining the one or more possible tilting edges comprises determining straight connection lines between intersections of the convex hull with support edges of the supports (“when the area of the product portion C2 (the product portion C3) is larger than 1/3 of the area of the product B12, the tilt judging unit 15 judges that the product B12 tilts”, paragraph [0114] and Fig. 15, Takada), the intersections located on the outer geometry of the convex hull (the Examiner takes the position that the recited intersections are analogous to the areas C2).

    PNG
    media_image5.png
    305
    251
    media_image5.png
    Greyscale

Takada discloses wherein determining the tilting moments (gravity center) comprises: 1) determining a weight force of the workpiece portion (the Examiner asserts that the weight force is inherently taken into consideration when determining the center of gravity, as disclose by Takada), 2) determining the centre of gravity of the workpiece portion (gravity center P2, paragraph [0086] and Fig. 8, reproduced below, Takada), and 3) determining a spacing of the centre of gravity from a tilting edge (“[b]ecause the gravity center P2 of the product B5 is positioned outside the support area surrounded by the support points a23, a24, a33, and a34, the product B5 is judged to tilt after being separated from the work 31”, paragraph [0087] and Fig. 8, Takada).

    PNG
    media_image6.png
    219
    259
    media_image6.png
    Greyscale

Claim 6 recites substantially similar limitations as claim 5 with the exception of the inclusion of multiple tilting edges.  The Examiner provides an annotated version of Fig. 8 below with a line that corresponds to a proposed cut.  The 

    PNG
    media_image7.png
    219
    259
    media_image7.png
    Greyscale


Regarding claim 7, the cited prior art references teach all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above.  Additionally, Takada discloses wherein determining the tilting moments (gravity centers) and a free-cutting position (position of product B1, Fig. 3, Takda).
However, Takada does not explicitly disclose the tilting moments comprises determining a process force.
Weiss is directed toward a laser cutting method.  Weiss teaches the tilting moments comprises determining a process force (the positive gas pressure has “at least one (non-zero) force component, which is directed perpendicular to the workpiece”, page 5 and Fig. 5, Weiss).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Weiss to include the tilting moments comprises Weiss, page 13.  Additionally, one skilled in the art would have been motivated to combine the references because doing “so that the risk of tilting workpiece parts is reduced”.  See Weiss, page 3.
Regarding claim 8, the cited prior art references teach all of the limitations of claim 7, which claim 8 depends upon, as discussed above.  Additionally, Takada discloses a processing head (processing head 5, paragraph [0029], Takada), the workpiece portion (product B1, Fig. 3, Takada), a free-cutting position (position of product B1, Fig. 3, Takada), and a tilting edge (“the tilt judging unit 15 extracts a position of each support point of work supports supporting a product”, paragraph [0063], Takada).
However, Takada does not explicitly disclose wherein determining the process force comprises determining a gas force of a cutting gas and that strikes the workpiece portion and the spacing with respect to a tilting edge.
Weiss is directed toward a laser cutting method.  Weiss teaches determining the process force (the positive gas pressure has “at least one (non-zero) force component, which is directed perpendicular to the workpiece”, page 5 and Fig. 5, Weiss) comprises determining a force (“[t]he gas pressure p corresponds to the Weiss) of a cutting gas (working gas 21, Fig. 5, Weiss) and that strikes the workpiece portion (Fig. 5, Weiss) and the spacing (“a cutting height H above the workpiece”, page 9 and snippet of Fig. 5 on the right, provided below, Weiss) with respect to at least one tilting edge.

    PNG
    media_image8.png
    335
    337
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    284
    283
    media_image9.png
    Greyscale


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Weiss to include determining the process force comprises determining a gas force of a cutting gas and that strikes the workpiece portion and the spacing with respect to a tilting edge.  One skilled in the art would have been motivated to combine the references because “the working gas jet 21 serves to drive the melt out of the kerf”, which would result in a cleaner cut.  See Weiss, page 13.  Additionally, one skilled in the art would have been motivated to Weiss, page 3.
Claim 9 recites substantially similar limitations as claim 8 with the exception of the inclusion of multiple tilting edges.  The Examiner provides an annotated version of Fig. 8 from Takada below with a line that corresponds to a proposed cut.  The Examiner asserts that in this scenario, that there would be two tilting edges: one that corresponds with support A2, and one that corresponds with support A3.

    PNG
    media_image7.png
    219
    259
    media_image7.png
    Greyscale

Regarding claim 10, the cited prior art references teach all of the limitations of claim 8, which claim 10 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the gas force (“[t]he gas pressure p corresponds to the mechanical force exerted on the workpiece 9”, page 16 and snippet of Fig. 5 provided on the left, Weiss) is determined from the product of the pressure of the cutting gas that is being discharged (“the minimum value of the gas pressure p and is characterized in that the negative gas pressure p by a maximum of 50%, preferably by a maximum of 25%, more preferably by a maximum of 10%, i.e., ambient pressure])”, page 16, Weiss) from a cutting gas nozzle (nozzle 20, Fig. 5, Weiss), the cutting gas nozzle arranged on the processing head (the positive gas pressure “is directed perpendicular to the workpiece”, page 5 and Fig. 5, Weiss), and the opening diameter of the cutting gas nozzle (“positive gas pressure, starting from the symmetry axis K, increasing with increasing radial distance R from the axis of symmetry K”, page 16 and snippet of Fig. 5 on the right, Weiss).



    PNG
    media_image8.png
    335
    337
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    284
    283
    media_image9.png
    Greyscale



Regarding claim 11, the cited prior art references teach all of the limitations of claim 5, which claim 10 depends upon, as discussed above.  Additionally, Takada discloses determining the tilting moments (gravity centers) and Takada).

    PNG
    media_image4.png
    204
    350
    media_image4.png
    Greyscale

However, Takada does not explicitly disclose assigning a sign.

Weiss is directed toward a laser cutting method.  Weiss teaches assigning a sign.  Specifically, Weiss teaches that the gas that impinges upon the workpiece is referred to as having positive pressure (page 16).  Further, a person of ordinary skill in the art would understand that the positive pressure, as taught by Weiss, would have an additive effect on the gravitational force felt by the workpiece. Moreover, it is common parlance that additive effects to be assigned a positive sign.
Additionally, Weiss teaches a negative pressure zone that produces a suction effect on the workpiece (page 10).  Further, a person of ordinary skill in the art would understand that the negative pressure, as taught by Weiss, would have a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Weiss to include assigning a sign. One skilled in the art would have been motivated to combine the references because “the working gas jet 21 serves to drive the melt out of the kerf”, which would result in a cleaner cut. See Weiss, page 13.  Additionally, one skilled in the art would have been motivated to combine the references because doing “so that the risk of tilting workpiece parts is reduced”.  See Weiss, page 3.
Regarding claim 12, the cited prior art references teach all of the limitations of independent claim 1, which claim 12 depends upon, as discussed above.  Additionally, Takada discloses comprising determining a minimum tilting moment (gravity center) of the tilting moments (“[i]f the calculated gravity center is outside the support area, the tilt judging unit 15 judges that the product after processing tilts. If the calculated gravity center is inside the support area, the tilt judging unit 15 judges that the product after processing does not tilt”, paragraph [0063], Takada).  In other words, gravity centers that reside on the boundary of the support area correspond to the minimum tilting moment.
Takada discloses wherein predicting whether the workpiece portion would tilt about at least one tilting edge comprises comparing the minimum tilting moment (gravity centers that reside on the boundary of the support area) with a reference value (boundary of the support area), and wherein predicting the tilt of the workpiece portion comprises determining that the minimum tilting moment is less than the reference value (“[i]f the calculated gravity center is outside the support area, the tilt judging unit 15 judges that the product after processing tilts. If the calculated gravity center is inside the support area, the tilt judging unit 15 judges that the product after processing does not tilt”, paragraph [0063], Takada).
Regarding claim 14, the cited prior art references teach all of the limitations of independent claim 1, which claim 14 depends upon, as discussed above. Additionally, Takada discloses selecting a free-cutting position “the laser processing apparatus 1 performs laser processing for each product in the order of a product Ml, a product M2, a product M3, . . ., and a product Mm (m is a natural number)” (paragraph [0076] and Fig. 6, reproduced below, Takada).

    PNG
    media_image10.png
    306
    373
    media_image10.png
    Greyscale

MPEP 2111 states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” (emphasis added).  As discussed above, the Examiner takes the position that the tilting of the workpiece portion is optional and not required to be performed.  Consequently, the Examiner asserts that the broadest reasonable interpretation of the recited “one or more possible tilting edges about which the workpiece portion could tilt” includes a supporting edge about which the workpiece portion does not tilt.  For example, Fig. 3 from Takada discloses a fully supported workpiece portion (product B3) with several supporting edges (edges associated with supports A4-A5) about which the workpiece portion does not tilt.  Furthermore, as the claims do not require tilting edges or for the workpiece portion to tilt, the claims also do not require “tilting moments that act on the workpiece portion”.  Under broadest reasonable none of the workpiece portions are capable of tilting, the recited step of selecting between a workpiece portion that is tilting/not tilting is also not required.
Regarding claim 15, the cited prior art references teach all of the limitations of independent claim 1, which claim 15 depends upon, as discussed above. Additionally, Takada discloses adjusting the processing machine (“a user of the laser processing apparatus 1 inserts work supports at desired intervals in the support base 2”, paragraph [0130], Takada).
MPEP 2111 states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include stem that are not required to be performed because the condition(s) precedent are not met” (emphasis added).  As discussed above, the Examiner takes the position that the tilting of the workpiece portion is optional and not required to be performed.  Consequently, the Examiner asserts that the broadest reasonable interpretation of the recited “one or more possible tilting edges about which the workpiece portion could tilt” includes a supporting edge about which the workpiece portion does not tilt.  For example, Fig. 3 from Takada discloses a fully supported workpiece portion (product B3) with several supporting edges (edges associated with supports A4-A5) about which the workpiece portion does not tilt.  Furthermore, as the claims do not require tilting not require “tilting moments that act on the workpiece portion”.  Under broadest reasonable interpretation, as none of the workpiece portions are capable of tilting, the recited step of adjusting the processing machine between configurations such that a workpiece portion is tilting/not tilting is also not required.
Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 1, which claim 16 depends upon, as discussed above. Additionally, Takada discloses wherein determining the tilting moments (gravity center) comprises determining the tilting moments for each possible tilting edge (the Examiner provides an annotated version of Fig. 8 below with a line that corresponds to a proposed cut.  The Examiner asserts that in this scenario, that there would be two tilting edges: one that corresponds with support A2, and one that corresponds with support A3).

    PNG
    media_image7.png
    219
    259
    media_image7.png
    Greyscale

Regarding claim 17, the cited prior art references teach all of the limitations of independent claim 1, which claim 17 depends upon, as discussed above. Additionally, Takada discloses the tilting moments (gravity centers, Takada), the Takada), and the processing machine (laser processing machine 1, Fig. 1, Takada).
However, Takada does not explicitly disclose different states of the processing machine.
Weiss is directed toward a laser cutting method.  Weiss teaches different states of the processing machine (“the working gas jet [21] during, in particular at the end [of cutting] is switched off’, page 10, Weiss).  As the working gas jet is switched off (off state), it logically follows that the working gas jet was previously in the state of “on”.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Weiss to include different states of the processing machine.  One skilled in the art would have been motivated to combine the references because “switching off the working gas jet, the suction effect on the cut workpiece part in the region of the free-cutting point can be extended advantageously, so that the probability of tilting a workpiece part can be further reduced”.  See Weiss, page 10.
Regarding claim 18, Takada discloses a method of predicting a tilt of a workpiece portion that rests on one or more supports (“the tilt judging unit 15 judges whether the position of the gravity center of the product is within the Takada).

    PNG
    media_image1.png
    522
    349
    media_image1.png
    Greyscale

Further, Takada discloses determining one or more possible tilting edges (“when the product B1 separated from the work is supported only by one work support [A2], the product B1 drops between work supports and tilts”, paragraph [0062] and Fig. 3, reproduced below, Takada) about which the workpiece portion could tilt (product B1, paragraph [0062] and Fig. 3, Takada); determining for at least one possible tilting edge, tilting moments (gravity center) that act on the workpiece portion (“tilt judging unit 15 in the present embodiment calculates, for Takada); predicting, using the determined tilting moments, that the workpiece portion would tilt about at least one possible tilting edge (“the tilt judging unit 15 judges whether each product after processing tilts based on whether the calculated position of the gravity center is within the support area”, paragraph [0063], Takada); and wherein the workpiece portion comprises a portion cut free (product B1, Fig. 3, Takada) from a remaining workpiece (work 31, Fig. 3, Takada) during a separating processing operation (a workpiece is separated from the work, paragraph [0055], Takada) by the processing machine (laser processing machine 1, paragraph [0027] and Fig. 1, Takada).

    PNG
    media_image2.png
    196
    369
    media_image2.png
    Greyscale

Takada discloses selecting a free-cutting position for the workpiece portion “the laser processing apparatus 1 performs laser processing for each product in the order of a product M1, a product M2, a product M3, . . ., and a product Mm (m is a natural number)” (paragraph [0076] and Fig. 6, reproduced below, Takada).

    PNG
    media_image11.png
    311
    370
    media_image11.png
    Greyscale

MPEP 2111 states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include stem that are not required to be performed because the condition(s) precedent are not met” (emphasis added).  As discussed previously, the Examiner takes the position that the tilting of the workpiece portion is optional and not required to be performed.  Consequently, the Examiner asserts that the broadest reasonable interpretation of the recited “one or more possible tilting edges about which the workpiece portion could tilt” includes “a supporting edge about which the workpiece portion does not tilt”.  For example, Fig. 3 from Takada discloses a fully supported workpiece portion (product B3) with several supporting edges (edges associated with supports A4-A5) about which the workpiece portion does not tilt.  Furthermore, as the claims do not require tilting edges or for the workpiece portion to tilt, the claims also do not require “tilting moments that act on the workpiece portion”.
Takada discloses wherein determining the tilting moments (“the tilt judging unit 15 judges whether each product after processing tilts based on whether the calculated position of the gravity center is within the support area”, paragraph [0063], Takada) comprises determining at least a first tilting moment that acts on the workpiece portion (gravity center that is outside of the support area) as a result of a weight force of the workpiece portion (Examiner asserts that a center of gravity would inherently be a result of a weight force of the workpiece portion) at a free-cutting position (position of product B1, Fig. 3, Takada).
Moreover, Takada discloses “whether a product tilts is judged based on the position of the gravity center of the product and the position of a support area; however, it is possible to judge whether a product tilts by other methods” (paragraph [0112], Takada).
However, Takada does not explicitly disclose determining at least a second tilting moment that acts on the workpiece portion as a result of a process force of a fluid acting on the workpiece portion.
Weiss is directed toward a laser cutting method.  Weiss teaches determining a second tilting moment (interaction of the positive pressure zone A and the negative pressure zone B, pages 15-16 and snippet of Fig. 5, produced below, Weiss) that acts on the workpiece portion as a result of a process force of a fluid Weiss) acting on the workpiece portion.
Furthermore, Weiss teaches “the working gas jet caused by the gas pressure force on the workpiece part 10, which causes a tilting moment about the center of gravity SP and free cutting point FP support element 11” (page 15).  

    PNG
    media_image3.png
    334
    552
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Weiss to include determining at least a second tilting moment that acts on the workpiece portion as a result of a process force of a fluid acting on the workpiece portion.  One skilled in the art would have been motivated to combine the references because “the working gas jet 21 serves to drive the melt out of the kerf”, which would result in a cleaner cut.  See Weiss, page 13.  Additionally, one skilled in the art would have been motivated to Weiss, page 3.
Regarding claim 19, Takada discloses a processing machine (laser processing apparatus 1, Fig. 1, reproduced below, Takada) comprising: a processing head (processing head 5, paragraph [0029], Takada) to direct a processing beam onto a plate-like workpiece (“a processing head 5 irradiates the work 31 with a laser beam”, paragraph [0097], Takada) for a separating processing operation of the plate-like workpiece to cut free a workpiece portion (“a workpiece (one piece) after laser processing that is separated from the work by laser processing as a product”, paragraph [0055], Takada).

    PNG
    media_image12.png
    245
    297
    media_image12.png
    Greyscale

Further, Takada discloses at least one support (supports A4-A5, Fig. 3, reproduced below, Takada) on which the workpiece portion can rest (product B3, Fig. 3, Takada).

    PNG
    media_image13.png
    193
    356
    media_image13.png
    Greyscale

Additionally, Takada discloses a control device (control unit 19, Fig. 1, Takada) configured to control the processing machine (“[t]he control unit 19 controls the input unit 11, the support-information storing unit 12, the work-information storing unit 13, the positional-relationship calculating unit 14, the tilt judging unit 15, the head-lift-amount calculating unit 16, and the drive control unit 17”, paragraph [0066], Takada) in response to information collected and analyzed by the control device (“[t]he head-lift-amount calculating unit 16 sets the lift amount of the processing head to 0 in the case where a product after processing does not tilt (Yes at Step S150)”, paragraph [0103], Takada), the control device (control unit 19, Fig. 1, Takada) configured to take into account the tilt inclination of the workpiece portion (product B3, Fig. 3, Takada) as predicted by the processing machine (“the tilt judging unit 15 judges whether each product after processing tilts based on whether the calculated position of the gravity center is within the support area”, paragraph [0063], Takada), the control device (control unit 19, Fig. 1, Takada) configured to: determine one or more possible tilting Takada) about which the workpiece portion (product B3, Fig. 3, Takada) could tilt (“some of the products B1 to B3 of the work 31 drop between work supports, but others do not”, paragraph [0068], Takada); determine, for at least one possible tilting edge (edges associated with supports A1-A5, Fig. 3, Takada), tilting moments (gravity centers) that act on the workpiece portion (“tilt judging unit 15 in the present embodiment calculates, for example, a position (a position with respect to the support base 2) of the gravity center of a product after processing”, paragraph [0063], Takada); and predict, using the determined tilting moments (gravity centers), whether the workpiece portion (product B3, Fig. 3, Takada) would tilt about a tilting edge (“the tilt judging unit 15 judges whether the position of the gravity center of the product is within the support area (Step S150). If the position of the gravity center is outside the support area, the tilt judging unit 15 judges that the product after processing tilts”, paragraph [0082] and Fig. 4, reproduced below, Takada).

    PNG
    media_image1.png
    522
    349
    media_image1.png
    Greyscale

In addition, Takada discloses wherein determining the tilting moments (“the tilt judging unit 15 judges whether each product after processing tilts based on whether the calculated position of the gravity center is within the support area”, paragraph [0063], Takada) comprises determining at least a first tilting moment that acts on the workpiece portion (gravity center that is outside of the support area) as a result of a weight force of the workpiece portion (Examiner asserts that a center of gravity would inherently be a result of a weight force of the workpiece portion) at a free-cutting position (position of product B1, Fig. 3, Takada).
Moreover, Takada discloses “whether a product tilts is judged based on the position of the gravity center of the product and the position of a support area; Takada).
However, Takada does not explicitly disclose prevent the workpiece from tilting; determining at least a second tilting moment that acts on the workpiece portion as a result of a process force of a fluid acting on the workpiece portion.
Weiss is directed toward a laser cutting method.  Weiss teaches prevent the workpiece from tilting (“effectively and reliably prevented by the tilting of the workpiece part”, page 8, Weiss); determining a second tilting moment (interaction of the positive pressure zone A and the negative pressure zone B, pages 15-16 and snippet of Fig. 5, produced below, Weiss) that acts on the workpiece portion as a result of a process force of a fluid (“working gas jet 21 has a non-zero flow or direction component perpendicular to the workpiece surface 23”, page 15, Weiss) acting on the workpiece portion.
Furthermore, Weiss teaches “the working gas jet caused by the gas pressure force on the workpiece part 10, which causes a tilting moment about the center of gravity SP and free cutting point FP support element 11” (page 15).  

    PNG
    media_image3.png
    334
    552
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Weiss to include prevent the workpiece from tilting; determining at least a second tilting moment that acts on the workpiece portion as a result of a process force of a fluid acting on the workpiece portion.  One skilled in the art would have been motivated to combine the references because “the working gas jet 21 serves to drive the melt out of the kerf”, which would result in a cleaner cut.  See Weiss, page 13.  Additionally, one skilled in the art would have been motivated to combine the references because doing “so that the risk of tilting workpiece parts is reduced”.  See Weiss, page 3.
Regarding claim 20, the cited prior art references teach all of the limitations of independent claim 19, which claim 20 depends upon, as discussed above. Additionally, Takada discloses wherein the control device (control unit 19, Fig. 1, Takada) is configured to cut the workpiece portion free at a free-cutting position Takada), the free-cutting position selected by the processing machine (“the laser processing apparatus 1 performs laser processing for each product in the order of a product Ml, a product M2, a product M3, . . ., and a product Mm (m is a natural number)” (paragraph [0076] and Fig. 6, reproduced below, Takada).

    PNG
    media_image11.png
    311
    370
    media_image11.png
    Greyscale

Further, Takada discloses determine one or more possible tilting edges (edges associated with points a23-24 and a33-34, Fig. 8, reproduced below, Takada) about which the workpiece portion could tilt edge (“[b]ecause the gravity center P2 of the product B5 is positioned outside the support area surrounded by the support points a23, a24, a33, and a34, the product B5 is judged to tilt after being separated from the work 31”, paragraph [0087] and Fig. 8, Takada).

    PNG
    media_image6.png
    219
    259
    media_image6.png
    Greyscale

Furthermore, Takada discloses determine, for at least one possible tilting edge (edges associated with points a23-24 and a33-34, Fig. 8, Takada), tilting moments (gravity center) that act on the workpiece portion (“[i]f the calculated gravity center is outside the support area, the tilt judging unit 15 judges that the product after processing tilts. If the calculated gravity center is inside the support area, the tilt judging unit 15 judges that the product after processing does not tilt”, paragraph [0063], Takada); predict, using the determined tilting moments (gravity centers), that the workpiece portion would not tilt about a tilting edge (paragraph [0063], Takada); and select (Examiner takes the position that as Takada discloses determining pieces that may/may not tilt, that Takada is at least capable of selecting cuts that will not produce tilts), upon predicting (paragraph [0063], Takada) that the workpiece portion will not tilt (product B3, Fig. 3, Takada), a free-cutting position for the workpiece portion (position of product B3, Fig. 3, Takada).

    PNG
    media_image13.png
    193
    356
    media_image13.png
    Greyscale

Additionally, Takada discloses “a user of the laser processing apparatus 1 inserts work supports at desired intervals in the support base 2”, paragraph [0130], Takada.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761